COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:     In re MarOpCo, Inc.

Appellate case number: 01-16-00494-CV

Trial court case number: 2015-35950

Trial court:             11th District Court of Harris County


      On June 21, 2016, relator, MarOpCo, Inc., filed a petition for a writ of
mandamus. MarOpCo also has filed an “Emergency Motion for Temporary
Relief,” requesting a stay of the trial court’s June 17, 2016 order. The motion is
denied.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually                            Acting for the Court

Date: June 24, 2016